DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the splines coupling the rotatable element to the track, the support section must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-6, 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haka (US 8,365,620).

In regards to claim 1:
	Haka teaches a piston arrangement comprising a piston (46) movable within a cylinder (42) in reciprocating motion along a piston axis, a first engagement profile (having teeth 82) movable with the piston, a rotatable element (84) having a second engagement profile (having teeth 86) configured to engage and disengage the first engagement profile and rotatable around a first axis, a track (98) adapted to rotate relative to the cylinder around a track axis of rotation, the piston being coupled to the track, wherein the rotatable element and the track are coupled in rotation (Shown in Figure 2).


In regards to claim 2:
	Haka teaches the first engagement profile is rigidly coupled to the piston.

In regards to claim 3:
	Haka teaches the track is rigidly coupled to the rotatable element.

In regards to claim 4:
	Haka teaches a follower (88) coupled to the piston, the follower being arranged to run along a surface of the track.

In regards to claim 5:
	Haka teaches a plurality of followers, each follower being arranged to run along a surface of the track (Shown in Figure 3).

In regards to claim 6:
	Haka teaches a plurality of concentric tracks (tracks 98 and 96).

In regards to claim 8:
	Haka teaches the second engagement profile extends around approximately 25 percent of the circumference of the rotatable element.



In regards to claim 11:
	Haka teaches a support section (84) positioned adjacent to the first engagement profile when the first engagement profile is engaged with the second engagement profile.

In regards to claim 12:
	Haka teaches the support section is coupled to the rotatable element, the support section being arranged to rotate with the rotatable element.

In regards to claim 15:
	Haka teaches the track has a shape such that the movement of the piston coupled to the track is substantially non simple harmonic.

In regards to claim 16:
	Haka teaches an engine with the piston.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haka in view of Humphries (US 2005/0172918).

In regards to claim 7:
	Haka does not teach the piston reciprocates twice for each rotation of the rotatable element.
	Humphries teaches a track that causes a piston to reciprocate twice per each rotation in order to have a desired ratio of rotation.
	It would have been obvious to one of ordinary skill in the art to have two rotations per rotation in order to have a desired ratio of rotation.  Wherein a two stroke engine can achieve one entire power cycle from a single rotation due to the piston reciprocating twice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haka in view of Heimbocker (US 2008/0092846)

In regards to claim 9:
	Haka does not teach the track formed as a protrusion from a plate, the plate being substantially planar in a plane normal to the track axis.
	Heimbocker teaches the track is formed as a protrusion from a plate (110), the plate being substantially planar in a plane normal to the track axis in order to provide an alternative way of producing a track.
	It would have been obvious to one of ordinary skill in the art to have a protrusion to form a track wherein this is a known alternative, tracks can be formed with recesses, with protrusions, or a combination of both.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haka as applied in claim 9 above and further in view of Lively et al (US 4,638,676 hereinafter “Lively”).

In regards to claim 10:
	Haka does not teach the rotatable element is coupled in rotation to the track by splines formed on the plate.
Lively teaches a rotatable element is coupled in rotation to the track by splines formed on the plate in order to transfer rotation of the rotatable element to a track.
It would have been obvious to one of ordinary skill in the art to use splines formed on a plate in order to transfer rotational energy to the track to aid in the rotation of the track.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haka in view of Bowen (US 2016/0333693).

In regards to claim 13:
	Haka teaches the piston is a first piston and the first engagement profile is a first first engagement profile, but does not teach the piston arrangement further comprising a second piston and a second first engagement profile movable with the second piston, the second first engagement profile configured to engage and disengage the second engagement profile gear.  The duplication of parts is not inventive and in the instant case having a second identical piston assembly would be obvious in order to produce more power from the engine.  This is further taught by Bowen, wherein a second piston assembly having identical properties of a first piston assembly are used to have multiple combustion chambers.

In regards to claim 14:
	Bowen teaches the second piston and the first piston are arranged to move in opposite directions (Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747